Citation Nr: 1705721	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected low back strain and right lower extremity radiculopathy.

2.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected low back strain and right lower extremity radiculopathy.

3.  Entitlement to service connection for bilateral metatarsalgia, pes planus, and pes cavus, to include as secondary to service-connected low back strain and right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to October 2004, with additional reserve service including periods of active duty for training. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of that hearing is of record. 

In a November 2015 decision, the Board denied the Veteran's claims.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued an Order that granted a Joint Motion of the Parties (JMR) to vacate the Board's decision and remand the case to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.




REMAND

The record indicates that additional development is required prior to adjudication.

In light of the JMR, the Board finds that a remand for a VA examination is necessary.  Specifically, the JMR found that the record reasonably raised the issue of whether the Veteran's claimed knee and foot disabilities were secondary to his service-connected right lower extremity radiculopathy.  It also found that the record reasonably raised the issue of whether the Veteran's claimed disabilities were due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.  To date, VA has not obtained medical opinions addressing these theories of entitlement.  

There also appear to be outstanding VA treatment records.  A January 22, 2014 VA treatment record noted that documents from Utopia Home Care has been scanned into VistA imaging.  However, the referenced documents are not of record.  Additionally, the Veteran's electronic claims file indicates that he has a closed chapter 31 case.  However, his vocational rehabilitation records have not been associated with the claims file.  Accordingly, on remand the aforementioned records, as well as any updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from November 17, 2014 to present, as well as the documents referenced in the January 22, 2014 VA treatment record, and associate them with the claims file.  If no records are available, the Veteran should be notified of such.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include     all evaluations and narrative reports.  If the records are  not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After the above is completed to the extent possible, schedule the Veteran for a VA knee examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should:

a.  Identify any diagnosed right or left knee conditions present.

b.  If there is no diagnosis to account for the Veteran's knee symptoms, the examiner should indicate whether there are objective indications of disability and whether such represent an undiagnosed illness or medically unexplained chronic multisymptom illness consistent  with service in the Persian Gulf.  In so opining, the examiner should address the September  4, 2013 VA Persian Gulf Registry note indicating   that the Veteran's reported symptoms were possibly suggestive of chronic fatigue syndrome or a chronic multi-symptom illness.

c.  For any diagnosed knee condition, to include low grade chondromalacia as noted on July 2008 MRI, state whether it is at least as likely as not (a 50 percent or greater probability) that it arose during service or   is otherwise related to his active service, to include  the Veteran's report on the September 2014 VA examination that he was knocked down when part 
of a building collapsed after a blast in Iraq and when he woke up he had pain in his back, knees and feet.  The examiner should accept that such incident occurred.  Please explain why or why not, to include indicating whether the findings, to include on x-ray, reflect post traumatic findings consistent with this reported injury.

d.  If not related to service, state whether it is at least as likely as not (a 50 percent or greater probability) that the knee conditions are caused by the Veteran's service-connected low back strain or right lower extremity radiculopathy.  Please explain why or why not.  In so opining, the examiner should address the September 3, 2013 VA treatment note indicating that the Veteran's left knee is worse than his right because he puts more weight on it because of the problems with his right leg.

e.  If not caused by his service-connected low back    strain or right lower extremity radiculopathy, state whether the knee disabilities are at least as likely as    not (a 50 percent or greater probability) permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected low back strain or right lower extremity radiculopathy.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the knee disability.  Please explain why or why not.

4.  Schedule the Veteran for a VA foot examination.      The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and 
the results reported.  Following review of the claims file and examination of the Veteran, the examiner should:

a.  Identify any right or left foot condition present. 

b.  If there is no diagnosis to account for the Veteran's foot symptoms, the examiner should indicate whether there are objective indications of disability and whether such represent an undiagnosed illness or medically unexplained chronic multisymptom illness consistent with service in the Persian Gulf.  In so opining, the examiner should address the September  4, 2013 VA Persian Gulf Registry note indicating that the Veteran's self-reported symptoms were possibly suggestive of chronic fatigue syndrome or a chronic multi-symptom illness.

c.  For any diagnosed foot condition, to include pes  cavus, pes planus, metatarsalgia and hallux limitus,    state whether it is at least as likely as not (a 50 percent   or greater probability) that it arose during service or is otherwise related to his active service, to include the Veteran's report on the September 2014 VA examination that he was knocked down when part of a building collapsed after a blast in Iraq and when he woke up he had pain in his back, knees and feet.  Please explain why or why not, to include indicating whether the findings, to include on x-ray, reflect post traumatic findings consistent with this reported injury.

d.  If not related to service, state whether it is at least        as likely as not (a 50 percent or greater probability) the diagnosed foot conditions are by caused by the Veteran's service-connected low back strain or right lower extremity radiculopathy.  Please explain why or why not.  In so opining, the examiner should address the February 11, 2011 VA podiatry consult note indicating metatarsalgia secondary to hallux limitus and compensatory gait changes from back pain.

e.  If not caused by his service-connected low back strain or right lower extremity radiculopathy, state whether diagnosed foot conditions are at least as likely as not (a 50 percent or greater probability) permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected low back strain or right lower extremity radiculopathy.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the foot disability.  Please explain why or why not.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




